Citation Nr: 0514297	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the left forearm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  His military records show that he served in the 
European Theater of Operations during World War II and was 
awarded the Combat Infantryman Badge for participating in 
armed combat against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for residuals of a shell 
fragment wound to the left forearm.

A motion to advance this case on the Board's docket was 
granted by the Board on April 14, 2005 for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

In view of the discussion below, this appeal is remanded to 
the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The veteran contends that he sustained a shrapnel wound to 
his left forearm approximately in December 1944 while engaged 
in combat during the Battle of the Bulge.  According to his 
statements, his wound was treated at an improvised field 
medical aid station and he was immediately returned to 
action.  He reported that he was recommended for the Purple 
Heart Medal, but that he never received this decoration.  A 
review of his service medical records contain no notation 
that he had ever sustained any wounds as a result of combat.  
However, his military records clearly establish that he was 
awarded the Combat Infantryman Badge in recognition of his 
active participation in armed combat.  

The veteran reported at an April 2005 videoconference hearing 
that he experienced numbness in the area of his left forearm 
at the alleged site of his shrapnel wound.  A review of the 
medical records associated with the veteran's claims file 
shows that he was not provided with a VA medical examination 
to determine whether he has a disability of his left forearm 
that is consistent with residuals of a shrapnel wound to this 
area.  The case should thus be remanded so that a medical 
examination may be scheduled.  The examining physician should 
be requested to provide an objective nexus opinion addressing 
this issue and the examination report should thereafter be 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

A review of the claims file shows that in a November 2004 
decision, the RO, inter alia, granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent evaluation for this 
psychiatric disorder.  The effective date for both the rating 
and the award of service connection was March 22, 2004, based 
upon the date he filed his original claim for this 
disability.  Notice of this decision and the veteran's 
appellate rights were sent to him in December 2004.  In 
January 2005, the veteran submitted a notice of disagreement 
with respect to that decision.  Although the RO sent 
correspondence acknowledging receipt of the veteran's notice 
of disagreement in March 2005, a statement of the case 
addressing this issue was not furnished to the veteran.  
Accordingly, a statement of the case addressing the specific 
issue of entitlement to an initial evaluation greater than 10 
percent for PTSD must be furnished by the RO to the veteran 
in response to the timely notice of disagreement.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is remanded for the following actions:

1.  The veteran must be scheduled for a 
VA medical examination by the 
appropriate specialist(s) to determine 
the nature and etiology of any soft 
tissue, neurological, or orthopedic 
disability found with respect to his 
left forearm.  All tests deemed 
appropriate by the examiner must be 
performed.  All pertinent symptomatology 
and findings, to include any evidence of 
scar(s), must be reported in detail.  
The veteran's claims folder must be 
reviewed in conjunction with the 
examination.  Following the examination, 
the VA physician must provide an opinion 
as to whether any soft tissue, 
neurological, or orthopedic disability 
found with respect to his left forearm, 
is related to the veteran's military 
service, with a rationale for all 
opinions provided and answers to the 
following question:

Is any soft tissue, neurological, 
or orthopedic disability found 
with respect to the veteran's 
left forearm consistent with the 
residuals of an injury of the 
type reported by him to have 
occurred over 60 years ago?

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to an 
initial evaluation in excess of 10 
percent for PTSD from March 22, 2004.  
The veteran must be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2004).  
Only if a timely substantive appeal is 
filed with respect to this issue, subject 
to current appellate procedures, should 
the case be returned to the Board for 
further appellate consideration in this 
regard.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
residuals of shell fragment wound of the 
left forearm must be readjudicated.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 81 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


